         Case 7:20-cv-00875-KMK Document 18 Filed 03/11/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ROBERT BERGERON,

                                Plaintiff,
                                                                20-CV-00875 (KMK)
                         v.
                                                              CALENDAR NOTICE
 GRINDR INC.,

                                Defendant.


KENNETH M. KARAS, United States District Judge:

        Please take notice that the above captioned action has been scheduled for oral argument
on the pending Motion To Compel or in the alternative Motion To Dismiss before the Honorable
Kenneth M. Karas, United States District Judge, on Tuesday March 23, 2021 at 10:00am.

NOTICE OF TELECONFERENCE INFORMATION: The Court will hold all civil conferences,
hearings, and/or oral arguments by telephone. Counsel shall call the following number at the
designated time: Meeting Dial-In Number (USA toll-free): (888) 363-4749 Access Code:
7702195 Please enter the conference as a guest by pressing the pound sign(#). Given that much
of the Court is operating remotely and has limited mail capability, counsel involved in any prose
cases shall mail a copy of this Notice to or otherwise inform the prose party of the above
teleconference information. Counsel in any pro se inmate cases shall ensure that the pro se party
is on the line before calling the above-referenced number. Any requests for adjournments should
be filed as soon as possible and clearly explain why the conference should be adjourned.

Dated: March 11, 2021
       White Plains, New York


                                                            SO ORDERED.

                                                            ___________________________
                                                            KENNETH M. KARAS
                                                            United States District Judge
